Mr. Justice McCamant
delivered the opinion of the court.
1, 2. The sole question presented by this appeal is whether the findings support the judgment of the lower court. The briefs discuss the distinction between entire and severable contracts and that between penalties and liquidated damages. We do not find it necessary to discuss these legal principles. When a written contract is clear and unambiguous there is no room for construction. We can see no escape from the conclusions reached by the lower court in the interpretation of this contract.
Plaintiff releases defendant and its predecessors from all claims which he might otherwise have asserted growing out of his personal injury and plaintiff agrees to perform to the best of his ability such work as may be assigned to him by the defendant.
Defendant waives any claim to reimbursement for the $90 which it had paid plaintiff and assumes the payment of his medical and hospital expenses. Defendant further agrees that it will employ plaintiff at a salary of $75 a month for at least a year and “if during said year said Sinnott shall have discharged his *194said duties in a satisfactory manner, then the company shall continue to employ him as long as said Sinnott shall perform his duties faithfully and in a manner satisfactory to the company.” Plaintiff’s injury had necessitated the amputation of the fingers of both hands. The agreement suggests a doubt on the part of the defendant as to whether plaintiff could render service of value to it and a desire on plaintiff’s part to demonstrate that notwithstanding his injury he still was of economic value in the world. The defendant bound itself to give him permanent employment if he should render satisfactory service.
The agreement of the defendant for the payment of the $2,000 is couched in the following language, found in the first and second paragraphs of the contract:
“Said Company will in addition thereto pay to said Sinnott the aggregate sum of $2,000.00 at the times and in the manner as hereinafter set out. * *
“This agreement is upon this express understanding that, if at the expiration of said year or at any time thereafter said employment shall be terminated by action of either party, then said Company shall pay to said Sinnott in full satisfaction of all claims under this contract a sum to be ascertained by deducting from the said agreed sum of $2,000.00 the amount theretofore paid or accrued as wages under this agreement.”
This language is perfectly clear. Plaintiff having received the full $2,000 in monthly installments, by the terms of his own contract was entitled to nothing more.
If defendant had discharged plaintiff while the latter was rendering satisfactory service, defendant would have been answerable to an action for damages. When plaintiff abandoned the employment of his own volition after receipt of the entire $2,000 stipulated for, his rights under the contract were at an end.
The judgment is affirmed. Affirmed.